DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 10/12/2021 is acknowledged. Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. US PG Pub [2019/0183512] in view of Figulla et al. US PG Pub [2012/0271337].

	With respect to Claim 1, Subramaniam discloses: (Figure 9) An occlusion device (90) for occluding a left atrial appendage, the occlusion device comprising: a first portion (92); and a second portion (See annotated figure below) attached to the first portion, wherein the occlusion device is expandable from a radially compressed configuration to a radially expanded configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]), wherein in the See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to second portion of device. )] 
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale
 
	Subrabraniam fails to teach: wherein the occlusion device is plastically deformable and biodegradable. 
	Within the same field Figulla teaches: (Figure 1, device 1; first portion, 6; second portion, 5) wherein the occlusion device is plastically deformable from a radially compressed configuration to a radially expanded configuration (…network, mesh or braiding 7 is formed from wires or threads, which preferably are made of a material comprising Nitinol or of another material having a shape memory or memory effect, and/or sufficient resiliency for returning from a collapsed shape to an expanded shape…the plastic is deformed and fixed in the desired temporary shape, [0055-0089]) and biodegradable (…is also conceivable to use a biodegradable shape memory material, [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusion device of Subramaniam to be plastically deformable from a radially compressed configuration to a radially expanded configuration and biodegradable as taught by Figulla for the purpose of providing the device with degradable materials or polymers that contain bonds cleavable under physiological conditions, [0091, Figulla].

93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to second portion of device. )]
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale

With respect to Claim 5, Subramaniam further discloses: The occlusion device of claim 1, wherein the first portion comprises a plurality of fingers (See annotated figure below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

See annotated figure below) of the first portion (92) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure 9 below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers. )]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

With respect to Claim 7, Subramaniam further discloses: The occlusion device of claim 5, wherein the occlusion device further includes a third portion (93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to second portion of device. )]
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale

With respect to Claim 8, Subramaniam further discloses: The occlusion device of claim 7, wherein the third portion (93) comprises a plurality of fingers (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image3.png
    551
    571
    media_image3.png
    Greyscale

With respect to Claim 9, Subramaniam further discloses: The occlusion device of claim 8, wherein the plurality of fingers (See annotated figure below) of the third portion (93) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality fingers.)]
    PNG
    media_image3.png
    551
    571
    media_image3.png
    Greyscale

91), or a drug for promoting endotheliazation when the occlusion device is implanted in a left atrial appendage (…coating 91 is disposed over at least a portion of the device...The coating may be any coating known in the art which facilitates endothelialization of the device, [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record discloses other left atrial appendage occluding devices. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.A.C./Junior Examiner, Art Unit 3771           

/MELANIE R TYSON/Primary Examiner, Art Unit 3771